1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 29,2021 has been entered.
2. 	 Applicant's amendment of November 29,2021 is acknowledged. It is noted that claims 1, 8-9 and 11-16 are amended. Claims 7 and 10 are canceled. 
3. 	 Claims 1-6, 8-9 and 11-16 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a connecting plug comprising the lamella sleeve circumferentially encloses an axial segment of the central pin, the lamella sleeve is fixed to the central pin, the central pin extends through the rear opening of the lamella sleeve, and through the lamella sleeve, and through the front opening of the lamella sleeve, a groove of the central pin is arranged to form a free space behind front portions of the plurality of lamellae; a rear edge of the groove serves as an abutting edge on at least one of the plurality of lamellae.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831